Citation Nr: 0945622	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss disability.  

2.  Entitlement to service connection for a right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from January 
1967 to August 1969 and in the Navy from September 1980 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review

The Board notes that the March 2007 notice letter did not 
meet the requirements outlined in Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).  However, since the Board has decided to 
reopen the case, insufficient Kent notice did not result in 
any harm or prejudice to appellant in this matter.

The issue of entitlement to service connection for right ear 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In June 1984, the Board issued a decision granting 
service connection for left ear hearing loss disability, but 
denying service connection for right ear hearing loss 
disability.  

3.  Subsequent unappealed rating decisions issued in April 
1992 and January 2006 denied service connection for right ear 
hearing loss disability on the basis that there was no 
evidence to show that the hearing loss was service connected. 

4.  Evidence added to the record since the final January 2006 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss disability, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a)(2009).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires,  in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen a claim 
for service connection for right ear hearing loss.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
however, the Board has reopened the Veteran's claim for 
service connection for right ear hearing loss.  Therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  The Board thus concludes that the provisions of 
the VCAA and the current laws and regulations as they pertain 
to new and material evidence have been complied with, and a 
defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  



II.	Law and Analysis

The Veteran first filed a claim seeking entitlement to 
service connection for bilateral hearing loss in June 1983.  
In its December 1983 rating decision, the RO maintained that 
there was no basis for attributing hearing loss to either of 
the Veteran's periods of service, and denied his claim.  The 
Veteran appealed this decision to the Board.  In a June 1984 
decision, the Board granted the Veteran's claim for service 
connection for hearing loss in his left ear, but denied 
service connection for hearing loss in the right ear.

In April 1992, the Veteran filed a subsequent application to 
reopen a claim of service connection for right ear hearing 
loss.  In an April 1992 rating decision, the RO denied the 
Veteran's petition to reopen the previously denied claim, 
finding that he had not submitted new and material evidence.  
A letter the Veteran submitted in October 2005 was 
interpreted by the RO as an application to reopen his claim 
for service connection for right ear hearing loss.  In a 
January 2006 rating decision, the RO upheld the previous 
rating decisions denying the Veteran's petition to reopen 
because the evidence submitted was not new and material.  The 
Veteran did not appeal this decision, and it became final.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c).  The Veteran filed the 
most recent application to reopen his claim of service 
connection for right ear hearing loss in March 2007.  

Although it appears that the RO did not reopen the Veteran's 
claim for service connection for right ear hearing loss, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for right ear hearing loss will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence or record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board is required 
to give consideration to all of the evidence received since 
the January 2006 decision in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In its January 2006 decision, the RO denied the Veteran's 
petition to reopen the previously denied claim for service 
connection for right ear hearing loss.  In that decision, the 
RO stated that the Veteran had not presented new and material 
evidence to show that this hearing loss was caused by 
exposure to acoustic trauma during his military service.  The 
evidence of record at the time of the January 2006 rating 
decision included the Veteran's service treatment records, VA 
medical records, prior rating decisions, the July 1984 BVA 
decision, and the Veteran's statements as well as a statement 
submitted by the Veteran's wife.  Service treatment records 
reflect that in the Veteran's October 1966 enlistment 
examination, clinical evaluation of his ears and drums was 
shown to be normal, and the Veteran had a hearing loss 
profile of 'H1' at the time of this examination.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  The Veteran did 
indicate in his report of medical history that he had or had 
had ear, nose, or throat trouble, which the examiner noted as 
"otitis."  In addition, the Veteran underwent an 
audiological examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)

0(5)
LEFT
20(35)
10(20)
10(20)

10(15)

(NOTE: Before November 1, 1967, audiometric results were 
reported by the military in standards set forth by the 
American Standards Association (ASA).  (VA used ASA standards 
on or before June 30, 1966.)  Those are the figures on the 
left of each column and are not in parentheses.  Since the 
mid-1960s, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) and have been used by the military, for the 
most part, unless otherwise noted.  (VA has used ISO-ANSI 
standards, unless otherwise noted, since July 1, 1966.)  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.)

On his August 1969 examination conducted pursuant to his 
separation from the Army, clinical evaluation of the 
Veteran's ears was found normal, he denied having a history 
of ear, nose or throat trouble, and he had a hearing loss 
profile of 'H1'.  The authorized audiological examination 
reflected pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15
LEFT
20
20
5
20
40

On the Veteran's July 1980 examination conducted pursuant to 
his enlistment in the Navy, the clinical evaluation showed 
his ears and drums to be normal, he denied having a history 
of ear, nose or throat trouble, and he again had a hearing 
loss profile of 'H1'.  In addition, on his July 1980 
examination, the authorized audiological examination 
reflected pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
35
50
LEFT
10
15
25
30
25

Another examination was conducted in October 1980 during the 
Veteran's service in the Navy.  Audio screening revealed 
similar results to the July 1980 examination, with the 
exception that the right ear auditory threshold in the 4000 
Hertz frequency was 30 decibels.  

The record does not reflect that the Veteran was given a 
separation examination upon leaving the Navy.  However, the 
treatment records indicate that prior to his separation, the 
Veteran was treated in May 1981 for an ear infection 
accompanied by sudden loss of hearing in his right ear.  The 
examiner noted in the record that the Veteran showed moderate 
loss of hearing in his right ear, and the external portion of 
the right ear was filled with a "grayish white 
liquid...material."  On the authorized audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
55
LEFT
15
15
25
30
25

At his October 1983 VA examination, the Veteran reported that 
the hearing in his right ear did return after the above-
mentioned infection was treated.  The evidence further shows 
that the Veteran underwent an audiological examination at the 
October 1983 VA examination.  The report from that 
examination does not provide an interpretation of the 
findings with regard to the level of decibel loss at the 
tested frequencies.  Nevertheless, the audiogram submitted 
from the October 1983 examination appears to show decreased 
hearing acuity in higher frequencies, and the examiner did 
provide an opinion as to the etiology of the Veteran's 
hearing loss.
Specifically, the consulting audiologist found that "pure 
tone thresholds are normal through 2000 Hz with a mild to 
moderate dip above" and also maintained that "findings are 
consistent with normal hearing through 2000 Hz and a mild to 
moderate loss above which appears to be cochlear in origin."  
The audiologist requested that the Veteran be evaluated by an 
Ear, Nose and Throat (ENT) specialist as well.  The VA ENT 
consultant, upon examining the Veteran in November 1983, 
found that the Veteran "has a slight hiatal loss, the 
hearing is normal up to 2000 then it dips down to 35 and 50 
for 3 and 4,000 and from that point on it picks up and goes 
to 30 and 20 decibels."  The examiner went on to say that 
"[t]his is typical hearing loss and very likely can be 
explained by exposure to noise during the service."  See VA 
ENT Examiners' opinion, dated November 1983.  

VA treatment records dated September 1991 indicate that the 
Veteran was diagnosed with cholesteatoma of the right ear and 
had to undergo a tympanomastoidectomy of the right ear.  VA 
medical examination records dated June 2001 and November 2005 
show that the Veteran's hearing continued to deteriorate in 
both ears, with the right ear in worse condition than the 
left. 

The additional evidence submitted since the January 2006 
decision includes VA treatment records and a VA examination 
report.  The VA treatment records reflect that the Veteran 
was seen from May 2002 - May 2007 to request hearing aid 
repairs and modifications, as well as to consult with 
audiologists for hearing aid counseling.  A VA examination 
was conducted in April 2007, and upon conducting an 
audiological examination of the Veteran and reviewing his 
claims file and medical history, the examiner found that the 
audiometric results showed "severe hearing loss, mixed in 
nature, in the right ear."  On the authorized audiological 
examination, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
85
80
LEFT
50
55
55
75
70

The examiner further found that the Veteran suffered from 
tinnitus and opined that the Veteran's tinnitus is at least 
as likely as not related to noise induced hearing loss.  He 
went on to state that the Veteran has been granted service 
connection for noise induced hearing loss disability in the 
left ear and "right ear also indicates a high frequency 
sensorineural hearing loss."  The examiner then concluded 
that "it is not uncommon for tinnitus to be in conjunction 
with a noise induced hearing loss."  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2006 decision 
and finds that the April 2007 audiologist's opinion is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board finds 
that the April 2007 VA opinion, combined with the November 
1983 VA opinion, relates to an unestablished fact necessary 
to substantiate the claim.  As previously discussed, the RO 
denied the Veteran's petition to reopen his previously denied 
claim in the January 2006 rating decision based on the 
rationale that Veteran had not presented evidence which 
provided a causal connection relating his hearing loss to 
exposure to acoustic trauma in service.  

In the April 2007 VA examination, the consulting audiologist 
states that the Veteran was granted service connection for 
noise induced hearing loss in the left ear.  The audiologist 
further opines that the "right ear also indicates a high 
frequency sensorineural hearing loss" (emphasis added) 
suggesting that the hearing loss in the right ear may also be 
noise induced.  As discussed above, evidence is considered 
material if, by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  

During the November 1983 VA ENT examination, the physician 
interpreted the Veteran's audiometric result in the right ear 
and stated that these results were reflective of "typical 
hearing loss and very likely can be explained by exposure to 
noise during service."  Based on the totality of the record, 
both these VA opinions together relate to an unestablished 
fact and provide a potential etiological link between the 
Veteran's right ear hearing loss and incurrence in service.  
Therefore, both these VA opinions taken together raise a 
reasonable possibility of substantiating the claim and 
providing a possible medical nexus between the Veteran's 
right ear hearing loss and his exposure to acoustic trauma 
during his military service.  

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of entitlement to 
service connection for right ear hearing loss disability is 
reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
disability is reopened, and to this extent only, the appeal 
is granted.  


REMAND

Reason for remand:  To obtain an appropriate VA examination 
to determine the nature and etiology of the Veteran's right 
ear hearing loss.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran was afforded a VA examination in April 2007.  The 
examiner reviewed the Veteran's claims file and medical 
records and conducted an audiological examination of the 
Veteran.  However, while the examiner reported that the 
Veteran's right ear indicates high frequency sensorineural 
hearing loss, she failed to provide an opinion as to whether 
the Veteran's right ear hearing loss was related to service.  

While the evidence of record at the time the Veteran 
submitted his March 2007 application to reopen the claim for 
service connection did not include concrete evidence 
establishing that the Veteran's right ear hearing loss 
occurred in service, the VA nevertheless provided the Veteran 
with a medical examination.  If the VA undertakes the effort 
to provide the Veteran with a medical examination, it must 
ensure that such exam is an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Because the April 2007 examiner failed to provide an 
etiological opinion concerning the Veteran's claimed right 
ear hearing loss, it is not an adequate examination.  
Therefore, under the circumstances presented in this case, 
the Board finds that another VA medical examination and 
opinion is required.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (holding that VA must obtain a nexus opinion when 
there is competent evidence of a current disability, evidence 
establishing that an injury occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability); see also 38 C.F.R. 
§3.159(c)(4).

Accordingly, the case is REMANDED for the following action:
1.	The Veteran must be afforded an 
appropriate VA examination to determine 
the nature and etiology of the right 
ear hearing loss that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and 
subsequent VA treatment records.  

The examiner must then provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current right ear hearing loss had its 
onset in service or otherwise is 
causally or etiologically related to a 
disease or injury incurred in active 
service, to include left ear hearing 
disability and/or tinnitus.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 

2.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim must be re-adjudicated 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


